department of the treasury internal_revenue_service washington d c contact person identification_number telephone number tax_exempt_and_government_entities_division release number release date date employer_identification_number legend taxpayer state local governments this is in reply to your letter dated date and subsequent correspondence submitted on behalf of the trust concerning whether making certain lobbying_expenditures will adversely affect taxpayer’s tax exempt status under sec_501 of the internal_revenue_code taxpayer is a jointly trusteed multi-employer multi-union through the cooperative efforts of public school districts and their employees’ unions a comprehensive health and benefits program for eligible school employees in an area of the state whose mission is to establish the state legislature is considering comprehensive health care reform a number of bills are pending before the state legislature which would modify the existing legal regime governing health care benefits many of these changes have the potential to affect the existence of the taxpayer its powers and duties and the universe of those eligible for the types of benefits the taxpayer exists to provide taxpayer proposes to engage a paid professional lobbyist to monitor and report to it about the progress of such bills and to make appearances before or communications with the legislature and governor solely with respect to decisions which might affect the continued existence of the taxpayer its powers and duties and or tax-exempt status the taxpayer would take steps both contractually and in terms of its instructions to its lobbyist to ensure that the lobbying_activities were strictly limited to the foregoing topics in addition it is possible that the taxpayer would also authorize its lobbyist or other representatives to respond to written requests for technical_advice or assistance from a state legislative committee or regulatory body in connection with the impact of any proposed_legislation on the continued existence of the taxpayer its powers and duties and or tax-exempt status specifically taxpayer’s lobbying will be directed at ensuring that health insurance reforms allow taxpayer to avail its beneficiaries of the advantages of pooling of resources and concentration of purchasing power and to ensure that health reforms allow taxpayer to provide benefits in addition to statutory minimums and to fill gaps in coverage in addition taxpayer’s lobbying_expenditures may be used for providing testimony or technical assistance to the state legislature taxpayer would not engage in any grassroots lobbying taxpayer spends virtually all of its revenue on benefit premiums to insurance carriers or health maintenance organizations in recent years its administrative expenses have been only percent of its total revenues this percentage while it varies slightly from year to year is relatively constant over time the lobbying_expenses that taxpayer proposes to incur would not exceed one-tenth of one percent of taxpayer’s annual revenue taxpayer does not envision lobbying_expenses as an ongoing expense but rather will limit its lobbying_activities to years in which there are what taxpayer considers to be serious comprehensive health care reforms potentially impacting taxpayer’s existence its powers and duties and the universe of those eligible for the types of benefits the taxpayer exists to provide ruling requested taxpayer’s expenditure of up to percent of its revenues in any year to monitor for taxpayer and report to taxpayer about comprehensive health insurance reform efforts and to make appearances before or communicate with the legislature and governor on taxpayer’s behalf solely with respect to decisions which might affect the continued existence of the taxpayer its powers and duties or its tax-exempt status will not cause it to lose exemption under sec_501 of the code o o law sec_501 of the code provides for exemption from federal_income_tax of voluntary employee's beneficiary associations which provide for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings other than through such payments inures to the benefits of any private_shareholder_or_individual sec_1_501_c_9_-1 of the treasury regulations on income_tax provides that substantially_all of a sec_501 organization’s operations must be in furtherance of providing benefits such as life sick accident or other_benefits section big_number c -3 d provides that the term other_benefits includes only benefits that are similar to life sick or accident benefits including only benefits that are intended to safeguard or improve the health of a member or a member’s dependents or benefits that protect against a contingency that interrupts or impairs a member’s earning power analysis under sec_1_501_c_9_-1 of the regulations substantially_all of a sec_501 benefits such as life sick organization’s operations must be in furtherance of providing accident benefits section big_number c -3 d provides that the term other_benefits includes only benefits that are similar to life sick or accident benefits including only benefits that are intended to safeguard or improve the health of a member or a member’s dependents or benefits that protect against a contingency that interrupts or impairs a member’s earning power lobbying_expenses are not other_benefits within the meaning of the regulations a very small amount of lobbying_expenses could arguably be treated as de minimus administrative expenses here taxpayer proposes to limit its expenditures to those expenses necessary to monitor for taxpayer and report to taxpayer about comprehensive health insurance reform efforts and to make appearances before or communicate with the legislature and governor on taxpayer’s behalf solely with respect to decisions which might affect the continued existence of the taxpayer its powers and duties and or tax-exempt status we also note that the lobbying_expenses relate to specific_legislation and are not incurred yearly on an ongoing basis taxpayers total administrative expenses are approximately percent per year and the proposed lobbying expense would add only another percent to such expenses thus over percent of taxpayer’s revenues are expended for permissible purposes and accordingly substantially_all of taxpayer’s operations are in furtherance of providing permissible benefits to taxpayer’s beneficiaries ruling taxpayer’s expenditure of approximately percent of its premium income in any year to monitor for taxpayer and report to taxpayer about comprehensive health insurance reform efforts and to make appearances before or communicate with the legislature and governor on taxpayer’s behalf solely with respect to decisions which might affect the continued existence of the taxpayer its powers and duties or its tax-exempt status will not cause it to lose its exemption under sec_501 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based this ruling is limited to the issue discussed above nothing in this ruling determines any other issue under the internal_revenue_code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager technical group enclosure notice
